NO. 07-10-0041-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

FEBRUARY
25, 2011
 

 
ALLTECH, INC., APPELLANT
 
v.
 
JEFF WILKERSON AND NOVUS INTERNATIONAL, INC., APPELLEES 

 

 
 FROM THE 181ST DISTRICT COURT OF POTTER
COUNTY;
 
NO. 95,826-B; HONORABLE JOHN B. BOARD, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
ON MOTIONTO DISMISS
 
Appellant, Alltech,
Inc., has filed a motion to dismiss its appeal. 
See Tex. R. App. P.
42.1(a)(1).  No
decision of this Court having been delivered to date, we grant the motion.  Accordingly, we dismiss the appeal.  Id. 
All costs related to this appeal are assessed against appellant.  See Tex.
R. App. P. 42.1(d).  If dismissal will prevent appellees
from seeking relief to which they would otherwise be entitled, the Court
directs appellees to file a timely motion for
rehearing.  No motion for rehearing from
appellant will be entertained.
                                                                                                Mackey
K. Hancock
                                                                                                            Justice